ATTORNEY GRIEVANCE COMMISSION                                                                   *     IN THE
OF MARYLAND
                                                                                                *     COURT OF APPEALS

                                                                                                *     OF MARYLAND
v.
                                                                                                *     Misc. Docket AG No. 34

TERRANCE JAMES SHANAHAN                                                                         *     September Term, 2021


                                                                                   ORDER

                       Upon consideration of the Joint Petition for 60-Day Suspension by Consent filed by

the Attorney Grievance Commission of Maryland and the Respondent, Terrance James

Shanahan, it is this 25th day of October, 2021


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Terrance

James Shanahan, be suspended from the practice of law in the State of Maryland for 60

days, effective immediately, for engaging in professional misconduct that violated Rules

1.1, 1.3, 1.4, 1.15(a), 3.1 and 8.4(a) and (d) of the Rules of Professional Conduct; and it is

further


                       ORDERED, that the Clerk of this Court shall strike the name of Terrance James

Shanahan from the register of attorneys in this Court and certify that fact to the Trustees of

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-761(b).
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                            2021-10-25
                                                                                           /s/ Robert N. McDonald
                            11:33-04:00                                                         Senior Judge

Suzanne C. Johnson, Clerk